Citation Nr: 1122030	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for intervertebral disc syndrome (IDS), also claimed as lumbar strain, in excess of 20 percent prior to December 21, 2005.  

2.  Entitlement to a disability evaluation for IDS, also claimed as lumbar strain, in excess of 40 percent from December 21, 2005.  

3.  Entitlement to an increased evaluation for service-connected migraine headaches, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1980 and from January 1982 to February 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned an initial 20 percent rating for a low back condition and denied service connection for migraine headaches.  In February 2006, the Veteran's back disability was increased to 40 percent, effective December 21, 2005.  Service connection for migraines was awarded in October 2002, and a noncompensable rating was assigned.  In May 2008, the Board increased the disability rating for migraines to 30 percent from August 14, 2006, and to 50 percent from August 14, 2007.  The claim was then remanded for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  

This case was previously remanded in October 2000, September 2003, July 2006, May 2008, and October 2009.  The Board is satisfied that there has been substantial compliance with the remand instructions and may proceed to review the case on its merits.  

The Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2000.  A transcript of that hearing is associated with the claims file.  

In a December 2009 letter to VA, the Veteran reported that he had lymphoma which he believed to be related to exposure to herbicides in service.  This claim has not yet been adjudicated and is not currently before the Board.  It is referred to the RO for further development.  

In March 2011, the Veteran submitted private medical evidence relating to his claim for service connection for "lymphoma with neurological symptoms in the lower body extremities."  He requested that the claims file be returned to the agency of original jurisdiction (AOJ) for initial consideration.  In the decision below, the Board grants service connection for neuropathy of the bilateral lower extremities as part of the Veteran's back disability.  The newly-submitted evidence contains a single line pertaining to the Veteran's neurological symptoms, and the information provided is duplicative of evidence already of record.  Moreover, given the favorable decision herein, a remand for initial consideration of the evidence is not necessary. 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to December 21, 2005, the Veteran's back disability was not manifested by severe symptoms with recurring attacks and little intermittent relief; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; forward flexion of the cervical spine 15 degrees or less; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

2.  From December 2005 to January 2010, the Veteran's back disability was manifested by severe limitation of motion of the thoracolumbar spine, with moderate peripheral neuropathy of the bilateral lower extremities.  

3.  Since January 2010, the Veteran's back disability has been manifested by severe limitation of motion of the thoracolumbar spine with complete paralysis of the sciatic nerve bilaterally.  

4.  Throughout the rating period on appeal, the Veteran's migraine headache disability has not been productive of frequent hospitalizations or marked interference with employment status beyond that contemplated by the assigned schedular disability rating.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating for IDS of 30 percent, but no higher, are met prior to December 21, 2005.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Code 5293 (2002) (in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292- 5293 (2003) (in effect between September 23, 2002 and September 26, 2003); 38 U.S.C.A.  4.71a, Diagnostic Codes 5237-5243 (2010).  

2.  The criteria for a disability rating of 60 percent, but no higher, for IDS are met as of December 21, 2005.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5292- 5293 (2003) (in effect between September 23, 2002 and September 26, 2003).

3.  The criteria for a 100 percent disability rating for IDS are met as of January 15, 2010.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5292- 5293 (2010).

4.  The criteria for an increased disability rating for migraine headaches on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran is seeking initial increased ratings for a back disability and migraine headaches, for which service connection was first granted in May 1999 and October 2002, respectively.  The claims pre-dated enactment of the statutes and regulations regarding notice and assistance.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of March 1, 1999, the day after his separation from service, and a 20 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found, he was assigned the first day after his separation from service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

As discussed below, the rating criteria applicable to the Veteran's claim were amended during the pendency of this appeal on September 23, 2002, and again on September 26, 2003.  In a February 2004 letter, the Veteran was provided with notice of the revisions that took effect September 23, 2002.  In May 2008, he was provided notice of the revisions that took effect September 26, 2003, and his claim was readjudicated in September 2008. 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating for IDS 

The Veteran is seeking an increased disability rating for service-connected IDS, also identified as low back strain.  Service connection was awarded effective March 1, 1999, and an initial 20 percent rating was assigned.  The Veteran appealed, and the rating was increased to 40 percent effective March 21, 2005.  A Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

The Veteran was treated for low back pain on multiple occasions in service, beginning in 1995.  A February 1998 MRI revealed focal disc extrusion suspected at L5-S1 on the right with a high likelihood for nerve root compression, as well as a small left-sided disc protrusion at L4-L5.  Between February and September 1998, he was seen several times for complaints of back pain which radiated into the legs bilaterally and was attributed to herniated nucleus pulposus at L5-S1.  He underwent physical therapy and showed improvement in October 1998.  

The Veteran underwent a VA examination of his back in October 1998.  He reported back pain which radiated into his leg to the mid-thigh region.  On examination, he had flexion in the lumbar spine to 70 degrees, extension to 15 degrees, and right and left lateral flexion to 20 degrees.  Straight leg raising in the seated position produced pain to 90 degrees bilaterally without leg complaints.  Range of motion was not further limited by pain, fatigue or weakness, and motor and sensory function in the lower extremities was normal.   

In June 2001, the Veteran reported back pain with intermittent shooting pain radiating down his left leg.  He was unable to perform straight leg raising on either side, and the attempt caused tingling in the left leg.  There was tenderness over the lateral aspect of the thigh.  

The Veteran was afforded a VA examination of his back in June 2002, in which he reported back pain with sciatic neuropathy for the past 10 years.  On examination, he had forward flexion in the lumbar spine to 90 degrees, extension to 30 degrees, lateral flexion to 35 degrees, and rotation to 25 degrees, with minimal to moderate functional limitational loss due to pain.  There was some objective evidence of painful motion, weakness, and tenderness.  A neurological examination revealed the reflexes of the leg to be somewhat hypoactive, and there was moderate spasm of the paravertebral muscles of the lumbosacral area.  

The Veteran underwent a VA examination of his back in December 2005.  He described sharp pain that was localized in his lower back and radiated down his left leg as far as his foot.  He reported that his pain is worse with prolonged periods of standing or sitting, and with bending and lifting.  He had flare-ups four to five times per day for approximately 30 minutes each, but he did not experience any incapacitating episodes or require hospitalization.  On examination, the Veteran exhibited flexion to 50 degrees and extension to 10 degrees.  Straight leg raising was positive on the right at 30 degrees and on the left at 40 degrees.  There was no weakness on the right, but there was weakness and decreased sensation on the left.  Ankle jerk was absent on the right and +3 on the left.  The Veteran had tenderness in the region from L4 to S1 in the midline with moderate muscle spasm noted on the left.  After repetitive use, there was a 20 percent increase in loss of motion, primarily due to pain.  A MRI revealed lumbar spondylosis with dehydrated discs and mild facet hypertrophy at all levels; bilobed protrusion at L3-L4 on the left with left foraminal narrowing; right lateral protrusion at L4-L5 with annular tear; and right paracentral protrusion at L5-S1 with mild encroachment on the neuroforamina.  The examiner opined that the Veteran's functional ability was severely limited during flare-ups and with repetitive use.  

The claims file contains private treatment records which indicate that the Veteran was prescribed bed rest in October 2005 and March 2006 for 3 days each time.  Private treatment records dated between July 2006 and October 2008 indicate that he was diagnosed with lumbar spondylosis and degenerative disk disease.  He had increasing pain that was treated with medication and some restriction to his activities, such as not lifting more than 25 pounds, and avoiding crawling, stooping, and climbing ladders.  VA outpatient treatment records dated in November 2006 indicate that the Veteran performed straight leg raising without lower back pain.  X-rays revealed minimal degenerative spondylosis.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his back in January 2010.  The examiner reviewed the record and noted the Veteran's history of lumbar disability.  The Veteran reported intermittent sharp pain in his lower back which radiated down the left leg to the calf and to the right buttock.  He described flare ups every other day lasting 2 to 3 hours.  The Veteran denied any problems with his activities of daily living, and he was able to walk one block, although he used a cane and drop foot ankle braces.  On examination, he had flexion to 55 degrees, extension to 20 degrees, bilateral bending to 30 degrees, right rotation to 35 degrees and left rotation to 30 degrees.  He required the use of a cane to perform all movements.  The Veteran appeared to have weakness of +3 on the right side and 5 on the left.  He could not dorsiflex either ankle or foot and had total paralysis at that level.  S1 root motor function was 5 bilaterally, but the Veteran appeared to have diminished sensation on the left in the S1, L5, and L4 dermatomes, as well as on the right at the L5 dermatome.  Knee jerks were +2 and ankle jerks were 0 bilaterally.  It was not feasible to check for increased loss of function with repetitive motion.  The Veteran had moderate spasms of the paraspinal musculature and tenderness in the midline of the lumbar spine.  He had positive straight leg raising at 55 degrees on the right and 58 degrees on the left, and he could not perform a hip extension test.  The examiner diagnosed herniated disk at L4-5 and L5-S1, with evidence of nerve root involvement in both lower extremities.  In addition, he had complete paralysis and inability to dorsiflex in both ankles.  The examiner stated that the Veteran appeared chronically ill but remained gainfully employed.  The examiner noted that lymphoma, with which the Veteran is diagnosed but which is not service connected, is a recognized cause of back pain and may cause a transverse myelopathy syndrome.  He stated that it is very rare to have bilateral foot drop as a result of herniated disc protrusion, and this suggested that the Veteran's malignancy could be contributing significantly to his neurologic deficit.  The examiner felt he did not have the expertise to allocate what percentage of his disability arises from lymphoma rather than disc protrusion.  

In January 2011, the Board requested an opinion from a Veterans Health Administration (VHA) specialist as to whether and to what extent the Veteran's lymphoma likely contributes to the neurological symptoms in his lower extremities.   After review of the evidence, the specialist, an oncologist, opined that, while there is evidence that the Veteran's lymphoma and chemotherapy treatment (which is neurotoxic) may be contributing to his neurological symptoms, the extent of any such involvement cannot be determined.  He noted that an MRI of the lumbar spine might provide additional information but would not be conclusive.  

When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Because the effects of the Veteran's service-connected back disorder and nonservice-connected lymphoma cannot be distinguished without resorting to speculation, the doctrine of reasonable doubt demands that all symptomatology be attributed to the Veteran's service-connected disability.  Id.

Rating Criteria

During the pendency of this appeal, the applicable rating criteria for diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part. 4, 4.71a (2003).  The regulations were amended again, effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part. 4, 4.71a (2004).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).

As noted above, the Veteran received notice of all regulations and revisions to the criteria for rating his back disability.  Thus the Board may proceed with a decision on the merits of his claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Pre-September 2002 Schedular Criteria

The Veteran's service-connected back disability was originally evaluated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, intervertebral disc syndrome.  

Under the provisions of DC 5293 in effect before September 23, 2002, a 60 percent rating is warranted where the condition is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disk, with little intermittent relief.  A 40 percent rating is for application where the condition is severe, with recurring attacks and little intermittent relief.  A 20 percent rating is warranted where the condition is moderate with recurring attacks, and a 10 percent rating is appropriate where the symptoms are mild.  38 C.F.R Part 4, § 4.71a, DC 5293 (2002).  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Normal range of motion of the lumbar spine is flexion from zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion is 240 degrees..  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Applying these rating criteria to the Veteran's symptoms, the Board concludes that a disability rating in excess of 20 percent is not warranted prior to December 21, 2005.  Prior to December 2005, the Veteran exhibited forward flexion to 70 to 90 degrees, which represents no more than minimal to moderate functional limitation, and he was found no suffer no additional loss of function due to pain, fatigue, or weakness.  His neurological symptoms in the lower extremities were also mild to moderate.  The Board acknowledges that the Veteran had objective signs of spasm in the paraspinous muscles in June 2002, which is one symptom of a 60 percent rating under former DC 5293.  However, a 60 percent rating contemplates pronounced disability with persistent symptoms and little intermittent relief.  Despite the presence of muscle spasm, the Veteran's overall symptomatology does not approximate such a level of disability.  

From December 2005 to the present, the criteria for a 60 percent evaluation under former DC 5293 are met.  In that month, the Veteran had forward flexion limited to 50 degrees, with an additional 20 percent loss of motion after repetitive use.  He reported flare-ups 5 times daily, which the examiner opined would cause further loss of motion and severe functional limitation.  There was pain that radiated to the legs, as well as weakness, decreased sensation, absent ankle jerk, tenderness, and moderate muscle spasm, all of which are symptoms of a 60 percent rating.  The symptomatology was substantially the same during the January 2010 VA examination.  Thus, the Veteran's overall, persistent symptomatology from December 21, 2005 to the present represents a pronounced disability consistent with a 60 percent rating.  

The Board must also consider the evaluation of the Veteran's disabilities under the schedular revisions which took effect in September 2002 and September 2003.  Any increase in monetary compensation as a result of a higher rating under the revised criteria could not be effective prior to the effective date of each amendment, i.e. September 23, 2002, and September 26, 2003, respectively.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma, 341 F.3d at 1327.  

The September 2002 to September 2003 Schedular Criteria

Under the criteria of former DC 5293 in effect from September 23, 2002 to September 25, 2003, IDS is rated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 60 percent rating would be warranted where incapacitating episodes have a total duration of 6 weeks during the past 12 months.  A 40 percent rating is applicable where there are incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5293, Note 1 (2003).

The evidence indicates that the Veteran was prescribed bed rest for a total of 3 days prior to December 2005, which does not meet the criteria for a disability rating in excess of 20 percent under DC 5293.  Therefore, it is appropriate to rate the orthopedic and neurologic symptoms of the back disorder separately under the applicable rating codes.  
The Veteran's symptoms include limitation of motion in the lumbar spine which was at that time rated under former DC 5292.  Under the provisions of former DC 5292, in effect as of September 23, 2002, a 10 percent rating was warranted where limitation of motion was slight, 20 percent where it was moderate, and 40 percent where severe.  38 C.F.R Part 4, § 4.71a, DC 5292 (2003).  

Prior to December 2005, the Veteran had forward flexion in the lumbar spine between 70 and 90 degrees, which represents no more than minimal limitation consistent with a 10 percent disability rating.  Since December 2005, the Veteran has exhibited flexion to no more than 55 degrees, with an additional 20 percent loss of motion after repetitive use.  He is noted to have flare-ups which cause further loss of motion and severe functional limitation.  Thus, the Veteran's overall, persistent symptomatology from December 21, 2005 to the present represents a severe disability consistent with a 40 percent rating.  

The Veteran's symptoms include peripheral neuropathy related to his back injury.  Diseases of the sciatic nerve are rated under DC 8520.  Where there is complete paralysis, an 80 percent evaluation is warranted.  Where there is incomplete paralysis, but symptoms are severe with marked muscular atrophy, a 60 percent rating is for application.  A 20 percent rating is warranted for moderate symptoms, and 10 percent for mild symptoms.  38 C.F.R. § 4.124a, DC 8520 (2010).  The criteria for DC 8520 have been unchanged throughout the appeal period.  

In October 1998, the Veteran had no complaints relating to the lower extremities, and motor and sensory function was normal.  In June 2001, the Veteran reported intermittent shooting pain radiating down his left leg.  He was unable to perform straight leg raising on either side, and the attempt caused tingling in the left leg.  There was tenderness over the lateral aspect of the thigh.  A neurological examination in June 2002 revealed the reflexes of the leg to be somewhat hypoactive.  From December 2005, the Veteran reported pain that radiated to the legs, as well as weakness, decreased sensation, absent ankle jerk, and tenderness.  The Board finds these symptoms indicate moderate disability, consistent with a rating of no more than 20 percent for each lower extremity.  When combined with the rating for limitation of motion of the spine, this produces an overall rating of 30 percent prior to December 2005, and a 60 percent rating thereafter.  See 38 C.F.R. § 4.25.  

In January 2010, the Veteran had herniated disk at L4-5 and L5-S1, with evidence of nerve root involvement in both lower extremities.  He used a cane and drop foot ankle braces, and the examiner stated that he had complete paralysis and inability to dorsiflex in both ankles.  The Veteran had diminished sensation on the left in the S1, L5, and L4 dermatomes, as well as on the right at the L5 dermatome.  Knee jerks were +2 and ankle jerks were 0 bilaterally.  He had positive straight leg raising at 55 degrees on the right and 58 degrees on the left, and he could not perform a hip extension test.  Given that the Veteran had total paralysis of both ankles, the Board finds that the criteria for an 80 percent rating are met for each lower extremity.  When combined with the 40 percent rating for limitation of motion of the spine, the Veteran's combined rating is 100 percent.

Thus, under the rating criteria in effect between September 23, 2002 and September 25, 2003, the orthopedic and neurological symptoms of the Veteran's back disability would warrant a combined disability rating of 30 percent prior to December 2005, 60 percent from December 2005 to January 2010, and 100 percent thereafter.  

The September 26, 2003 Schedular Criteria

The provisions of DC 5293 did not change with the September 2003 amendments to the rating schedule, except that the DC was renumbered to 5243.  Therefore, it is appropriate to rate the orthopedic and neurologic symptoms of his back disorder separately.  

Effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or for combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater that 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

With the adoption of this rating formula, DC 5292 was removed.  The Board finds that the Veteran's disability is properly evaluated under the current DC 5237, lumbosacral strain.  

The Veteran has not been found to have ankylosis of the spine or limitation of motion of the lumbar spine to 30 degrees or less at any time during the period on appeal.  Therefore, under the schedular revisions of 2003, his back disability does not warrant a disability rating in excess of 20 percent at any time during the rating period.  Combining this rating with the neurological evaluations discussed above produces a total rating of 50 percent prior to January 2010 and 100 percent thereafter.  

Summary

Based on the foregoing analysis, the Board concludes that it is most advantageous to the Veteran to evaluate his back disability under the criteria of the former DC 5293, in effect between September 23, 2002 and September 25, 2003, throughout the entire period on appeal.  Separate evaluations are assigned for peripheral neuropathy of the bilateral lower extremities.  This results in a 30 percent evaluation prior to December 21, 2005, a 60 percent evaluation from December 2005 to January 2010, and a 100 percent rating thereafter.  Any increase resulting from this rating may not be effective prior to September 23, 2002.  See Kuzma, 341 F.3d at 1328.  

Extraschedular Rating for Migraine Headaches

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  If the Board determines that the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

During an August 2006 VA neurological evaluation, the Veteran reported that he took leave from work an average of two days per week due to his service-connected headache disability.  In a July 2007 addendum to that report, the VA examiner confirmed that the Veteran was on an unpaid leave of absence from work due to his headache disability.  The Board determined that these contentions raised the question of entitlement to an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The Board remanded the claim in May 2008 for referral to the Director of Compensation and Pension Service (C&P) for consideration of an extraschedular rating.  In an April 2009 opinion, the Director found that the Veteran's symptomatology is wholly contemplated by the schedular criteria; therefore there is no exceptional disability pattern, and an extraschedular rating is not warranted.

The Veteran's migraine headache disability is currently rated 50 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this diagnostic code, a 50 percent disability rating is indicative of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran contends that his occupational activities are limited by severe pain associated with his headache disability, and the competent medical evidence of record shows that that aspect of the Veteran's disability which is on appeal is primarily manifested by pain, blurred vision, and photophobia.  As noted, the Veteran reports missing up to two days per week due to headache pain, prior to taking a leave of absence in order to "try to get better."  During a VA examination in January 2010, the examiner noted that the Veteran remains gainfully employed.

The applicable diagnostic criteria expressly contemplate occupational impairment due to the disabling symptoms of the migraine disability.  Therefore, the record does not establish that the rating criteria are inadequate for rating any of his disability.  As the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, an extraschedular rating is not warranted.  

In conclusion, although the evidence suggests that there is some level of impairment in earning capacity due to the Veteran's headache disability, the disability ratings at issue here take this factor into account; there is no evidence that the nature and severity of the associated symptoms are beyond what is contemplated by the schedular criteria.  Accordingly, the Board finds no basis to grant an extraschedular rating for any time during the appeals period.

ORDER

Prior to December 21, 2005, a disability rating in excess of 30 percent for IDS is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From December 21, 2005, to January 15, 2010, a disability rating of 60 percent, but no higher, for IDS with bilateral sciatic neuropathy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

From January 15, 2010, a disability rating of 100 percent for IDS with bilateral sciatic neuropathy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

An increased disability rating for migraine headaches on an extraschedular basis is denied.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


